DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 10/16/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2014/0185979 A1).
With respect to claim 1, Evans et al. (figure 8) disclose a structure comprising a photonics component (a waveguide 454); and a spirally configured waveguide absorber (800) comprising an input end (810) that is coupled to a node (see figure 8) of the photonics component (waveguide 454) which reduces optical return loss (see [0044] and [0046]). 
With respect to claim 9, Evans et al. (figures 8-9) disclose the structure, further comprising a coupler (section 920) coupling the spirally configured waveguide absorber (800) to the photonics component (910) (see [0050], the input 810 of spiral waveguide structure 800 is attached to output waveguide 930 of tapered MMI device 900) and the photonic component comprises a different material than the spirally configured waveguide absorber (see [0049]).  
With respect to claim 10, Evans et al. (figures 8-9) disclose the structure, wherein the coupler (section 920) includes a first tapered portion (a portion having a width W2) extending from the photonics component (910) and a second tapered portion (a portion having a width W3) extending from the spirally configured waveguide absorber (at a light output portion 930, where a spiral waveguide structure 800 is attached to, [0050]).
With respect to claim 11, Evans et al. (figure 10a) disclose the structure, wherein the waveguide absorber (1012) includes roughened sides (1014) (figure 10a and [0051]). 







    PNG
    media_image1.png
    424
    656
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 2-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans et al. (as cited above) in view of Dumais (US 10359569 B2).
With respect to claims 2, 4, and 6, Evans et al. (figure 8) substantially disclose all the limitations of the claimed invention except the photonics component is a photonic waveguide structure composed of Si or SiN; wherein the Si material is silicon on insulator (SOI) technologies and the spirally configured waveguide absorber is composed of Si, SiN or polysilicon.
However, Dumais teaches a device including the photonics component is a photonic waveguide structure composed of Si or SiN (column 1, lines 65-67) and the spirally configured waveguide absorber being composed of Si, SiN or polysilicon (column 1, lines 65-67 and column 6, lines 53-54); wherein the Si material is silicon on insulator (SOI) technologies (column 5, lines 18-20). Therefore, it would have been obvious to one having ordinary skill in the art before the 
With respect to claim 3, Evans et al. (figure 8) disclose the structure, wherein the spirally configured waveguide absorber (800) and the photonics component (454) is integrated into a semiconductor monolithic structure (see [0018]).
With respect to claim 5, Evans et al. disclose the structure, the spirally configured waveguide absorber is composed of dielectric material (a guided absorptive/scattering structure AB, with Light Absorbing Metal (LAM) structure 700a that includes a relatively thin dielectric layer 715 beneath LAM layer 710, [0043]).
With respect to claim 7, Evans et al. (figure 8) disclose the structure, wherein the spirally configured waveguide absorber (800) is concentrically placed spiral circular turns (figure 8) or concentrically placed rectangular turns.  

Allowable Subject Matter
10.	Claims 12, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 13-14 and 16-20 are allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 13. Specifically, the prior art fails to disclose a structure comprising a spirally configured waveguide absorber coupled to and integrated into a semiconductor monolithic structure with 
Claims 14 and 16-19 depend from claim 13. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 20. Specifically, the prior art fails to disclose a structure comprising a semiconductor waveguide component and a tapered coupler coupling the rectangular or circular concentrically spiraled waveguide absorber to the semiconductor waveguide component, the coupler including a first tapered portion of same material as the semiconductor waveguide component and a second tapered portion of a same material of the rectangular or circular concentrically spiraled waveguide absorber, wherein the first tapered portion and the second tapered portion comprise a same material with different etching depths, in combination with other recited limitations in the claim. 
 
Response to Arguments
12.	Applicants’ arguments filed on 11/12/20 have been fully considered.
	On pages 7-9 of the remarks, the applicants argue that the applied art does not show each and every feature of the claimed invention in claims 1, 9 and 12. The examiner agrees the subject matter of the amended claims 1, 9 and 12 are distinguishable over Osinski. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
	On pages 9-10 of the remarks, the applicants argue that claims 2-7, 10, 13-17 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Osinski et al. in view of Dumais (US 10,359,569). Claim 11 is rejected under 35 U.S.C. §103(a) as being unpatentable over Osinski et al. in view of Evans et al. (US 2014/0185979). Claim 8 is rejected under 35 U.S.C. §103(a) as being unpatentable over Osinski et al. and Dumais, and further in view of Guo et al. (US 2014/0217269 Al). Claim 19 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Osinski et al. and Dumais, and further in view of Evans et al. These rejections are respectfully traversed. 
To establish a prima facie case of obviousness, all claim limitations must be taught or suggested by the prior art. See, In re Royka, 490 F.2d 981, 985, 180 USPQ 580, 583 (CCPA 1974); see also, In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).1 If the prior art reference(s) do not teach or suggest all of the claim limitations, Office personnel must explain why the differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art (MPEP 2141). Applicant submits that no proper combination of the applied art teaches or suggests each and every feature of the claimed invention. The examiner does not agree with the applicants’ arguments. The combination of Evans et al. and Dumais would be proper because the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Dumais teaches the photonics component is a photonic waveguide structure composed of Si or SiN (column 1, lines 65-67), the spirally configured waveguide absorber being composed of Si, SiN or polysilicon (column 1, lines 65-67 and column 6, lines 53-54) and the Si material is silicon on insulator (SOI) technologies (column 5, lines 18-20). Thus, the motivation of using these materials to make the photonics component and the spirally configured waveguide absorber (as taught by Dumais) the spirally configured waveguide absorber.
  Claims 1, 9, 12-13 and 20 are amended. Claims 8 and 15 are canceled. Claims 21 -22 are newly added. The previous ground of rejection is now changed in this Office Action in response to the amendment of claims. Since the new ground of rejection is necessitated by the amendment, this office action is made final.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaganov (US 6590697 B2) and Bian et al. (US 20210036479 A1) teach an optical device having a photonic component such as a waveguide.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883